Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 4, 6-7, 9-11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Feri (WO 2014/108784 A2) in view of Rangarajan et al. (Pub. No.: US 2016/0080726 A1).

	Regarding claim 1, Feri teaches a method comprising: instructing a direction-controllable lighting system to emit a pattern of light (page 12, lines 29-30, “user may select to turn off, turn on, dim, or change the direction of illumination of the light source 121” and page 12, lunes 14-18 and page 12 lines 31-34); using a camera of a user device (FIG. 1 and 2, a controlsystem140, page 7 lines 20-21 –smartphones or tablet computer), capturing at least one image comprising at least some of the emitted pattern of light (FIG. 5 and page12, lines 13-14, “a user that the icons are to be used for controlling the respective CL sources”, here CL source - coded light source for identification); 
Feri does not discloses analyzing the at least one image to determine a spatial relationship between the user device and the direction-controllable lighting system; and instructing the direction-controllable lighting system to direct light based on the spatial relationship.
Rangarajan teaches analyzing the at least one image to determine a spatial relationship between the user device and the direction-controllable lighting system pattern (paragraph [0003], “The illumination patterns may define a spatial periodicity.  The system may also include an imaging system comprising a position spatially disposed from the projector”); and instructing the direction-controllable lighting system to direct light based on the spatial relationship (paragraph [0003], “the camera being operable to capture an image.  The plurality of illumination patterns may have an orientation based on the position and orientation of the illumination system relative to the imaging system“) and paragraph [0086], A camera observing a scene illuminated by a known spatial pattern (e.g., periodic pattern, coded light pattern, single light stripe) notices phase distortions in the pattern induced by topographic variations in the scene.  Methods for active scene recovery extract topographic information from these distortions“).

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Feri in view of Rangarajan to incorporate feature of causing display of a spatiotemporally varying position-determining light pattern for enhancing imaging performance through the use of active illumination.

Regarding claim 2, Feri as modified above further teaches wherein instructing the direction-controllable lighting system comprises instructing the direction-controllable lighting system to direct light toward the user device (Rangarajan, paragraph [0106], “Illumination system 104 is shown in FIG. 1A as a projector, but could be any illumination system capable of projecting spatial patterns In embodiments, the structure of the illumination patterns may be configured or selected by a user and paragraph [0109], “the optical axes of the camera 102 and the projector 104 are assumed to be parallel or substantially parallel, with the user determining the baseline between the camera and the projector”).

Regarding claim 4, Feri as modified above further teaches instructing the direction-controllable lighting system comprises instructing the direction-controllable lighting system to selectively increase or decrease illumination toward the user device (Feri, FIG. 5, page 12 lines 14-18, light source 121 can be selected by control icon 511 and page12, lines 28-29, “the user may select to tun off, turn on, dim, or change the direction of the illumination of the light source”).


Regarding claim 6, Feri as modified above further teaches determining an updated spatial relationship between the user device and the direction- controllable lighting system; and instructing the direction-controllable lighting system to direct light based on the updated spatial relationship (Rangarajan, paragraph [0106], “Illumination system 104 is shown in FIG. 1A as a projector, but could be any illumination system capable of projecting spatial patterns In embodiments, the structure of the illumination patterns may be configured or selected by a user).

Regarding claim 7, Feri as modified above further teaches determining a spatial relationship between the user device and a plurality of direction- controllable lighting systems; and instructing the plurality of direction-controllable lighting systems to direct light toward a single location (Rangarajan, paragraph [0106], “Illumination system 104 is shown in FIG. 1A as a projector, but could be any illumination system capable of projecting spatial patterns In embodiments, the structure of the illumination patterns may be configured or selected by a user).

Regarding claim 9, Feri teaches a processor (page 7, line 7, “The control system comprises at least a processing unit”) configure to perform at least: instructing a direction-controllable lighting system to emit a pattern of light (page 12, lines 29-30, “user may select to turn off, turn on, dim, or change the direction of illumination of the light source 121” and page 12, lunes 14-18 and page 12 lines 31-34); using a camera of a user device (FIG. 1 and 2, a controlsystem140, page 7 lines 20-21 –smartphones or tablet computer), capturing at least one image comprising at least some of the emitted pattern of light (FIG. 5 and page12, lines 13-14, “a user that the icons are to be used for controlling the respective CL sources”, here CL source - coded light source for identification); 

Feri does not discloses analyzing the at least one image to determine a spatial relationship between the user device and the direction-controllable lighting system; and instructing the direction-controllable lighting system to direct light based on the spatial relationship.
Rangarajan teaches analyzing the at least one image to determine a spatial relationship between the user device and the direction-controllable lighting system pattern (paragraph [0003], “The illumination patterns may define a spatial periodicity.  The system may also include an imaging system comprising a position spatially disposed from the projector”); and instructing the direction-controllable lighting system to direct light based on the spatial relationship (paragraph [0003], “the camera being operable to capture an image.  The plurality of illumination patterns may have an orientation based on the position and orientation of the illumination system relative to the imaging system“) and paragraph [0086], A camera observing a scene illuminated by a known spatial pattern (e.g., periodic pattern, coded light pattern, single light stripe) notices phase distortions in the pattern induced by topographic variations in the scene.  Methods for active scene recovery extract topographic information from these distortions“).

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Feri in view of Rangarajan to incorporate feature of causing display of a spatiotemporally varying position-determining light pattern for enhancing imaging performance through the use of active illumination.

Regarding claim 10, Feri as modified above further teaches instructing the direction-controllable lighting system comprises instructing the direction-controllable lighting system to selectively increase or decrease illumination toward the user device (Feri, FIG. 5, page 12 lines 14-18, light source 121 can be selected by control icon 511 and page12, lines 28-29, “the user may select to tun off, turn on, dim, or change the direction of the illumination of the light source”).

Regarding claim 11, Feri as modified above further teaches determining an updated spatial relationship between the user device and the direction- controllable lighting system; and instructing the direction-controllable lighting system to direct light based on the updated spatial relationship (Rangarajan, paragraph [0106], “Illumination system 104 is shown in FIG. 1A as a projector, but could be any illumination system capable of projecting spatial patterns In embodiments, the structure of the illumination patterns may be configured or selected by a user).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-15, 18-20 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Connor (Pub. No.: US 20110211256 A1).

Regarding claim 13, Connor teaches a light source (paragraph [0014], “arrays of Light Emitting Diodes (LEDs)”); a first opaqueing surface at least partially surrounding the light source (paragraph [0014], “stationary volumetric display consists of multiple layers (sometimes called "stacks") of light-reflecting projection surfaces with controllable opacity or with light-emitting arrays on transparent surfaces”); a second opaqueing surface between the light source and the first opaquing surface (paragraph [0014,” stationary volumetric display consists of multiple layers (sometimes called "stacks") of light-reflecting projection surfaces with controllable opacity or with light-emitting arrays on transparent surfaces”); the first and second opaqueing surfaces each comprising a plurality of pixels having independently adjustable opacity (paragraph [0025], “They have "pixels within pixels," sometimes called "sub-pixels," wherein each sub-pixel has a light-channeling structure that directs light rays from the sub-pixel toward the viewer at a different exit angle” and (paragraph [0014,” stationary volumetric display consists of multiple layers (sometimes called "stacks") of light-reflecting projection surfaces with controllable opacity or with light-emitting arrays on transparent surfaces”).

Regarding claim 14, Connor further teaches the first and second opaqueing surfaces are curved surfaces (FIG, 10, 501 ad paragraph [0084], “the opaque hemispherical light guide 501”).

Regarding claim 15, Connor further teaches the first and second opaqueing surfaces are arranged concentrically with respect to the light source (FIG. 11, opaque surface 101 and 501 are arranged concentrically).

Regarding claim 18, Connor further teaches at least one of the first and second opaqueing surfaces comprises a plurality of flat panels (paragraph [0016], “displays with stacks of display panels or three-dimensional arrays of light-emitting elements (such as LEDs)”).

Regarding claim 19, Connor further teaches the second opaqueing surface at least partially surrounds the light source  (FIG. 11, light-emitting member 901 surrounds by opaque surfaces 501 and 101).

Regarding claim 20, Connor further teaches at least one of the first and the second opaqueing surfaces substantially surrounds the light source (FIG. 11, light-emitting member 901 surrounds by opaque surfaces 501 and 101).

Allowable Subject Matter
Claims 3, 5, 8, 12, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

Regarding Claim 3, prior art whether stand alone or in combination do not teach the limitation “instructing the direction-controllable lighting system comprises instructing the direction-controllable lighting system to direct shade toward the user device”. Limitations of claim 3 as a whole are not taught by prior art therefore claim 3 is objected to as being dependent upon a rejected base claim.

Regarding Claim 5, prior art whether stand alone or in combination do not teach the limitation “a plurality of positions traversed by the user device; and instructing the direction-controllable lighting system comprises instructing the direction- controllable lighting system to modify illumination toward the plurality of positions traversed by the user device”. Limitations of claim 5 as a whole are not taught by prior art therefore claim 5 is objected to as being dependent upon a rejected base claim.

Regarding Claim 8, prior art whether stand alone or in combination do not teach the limitation “the direction-controllable lighting system comprises a light source in proximity to an opaqueing surface, the opaqueing surface comprising addressable pixels with controllable opacity”. Limitations of claim 8 as a whole are not taught by prior art therefore claim 8 is objected to as being dependent upon a rejected base claim.

Regarding Claim 12, prior art whether stand alone or in combination do not teach the limitation “the direction-controllable lighting system comprises a light source in proximity to an opaqueing surface, the opaqueing surface comprising addressable pixels with controllable opacity”. Limitations of claim 12 as a whole are not taught by prior art therefore claim 12 is objected to as being dependent upon a rejected base claim.

Regarding Claim 16, prior art whether stand alone or in combination do not teach the limitation “an array of lenses positioned between the first and second opaqueing surfaces”. Limitations of claim 16 as a whole are not taught by prior art therefore claim 16 is objected to as being dependent upon a rejected base claim.

Regarding Claim 17, prior art whether stand alone or in combination do not teach the limitation “the apparatus is configured to direct a beam of light by controlling the opacity of a first set of pixels of the first opaquing surface and a second set of pixels of the second opaqueing surface, the first and second sets of pixels being aligned with a path of the directed beam of light”. Limitations of claim 17 as a whole are not taught by prior art therefore claim 17 is objected to as being dependent upon a rejected base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831